Opinion by
Mb.. Justice Heydbick,
Peter P. Brice, the defendant, by deed dated the 29th September, 1856, and duly recorded, sold and conveyed to one William McCutcheon a tract of land described by metes and bounds, and calling for “ other land of P. P. Brice ” as an ad-joiner on the east, “ together with the right of mining and removing all the mineral that may be reached under said Brice’s land from the land above described, and hereby (thereby) conveyed ; ” and the questions now to be determined are whether the mineral, the right to mine which is granted or attempted to be granted, is described with sufficient certainty to render the grant effectual, and, if so, whether it is within a certain other tract, sufficiently described, which the defendant Iras since contracted to sell to the plaintiff.
A contract for the sale of land in which the description lacks the certainty necessary to locate it, is, without doubt, void. Neither words which do not describe, nor descriptive language, which is equally applicable to any one of several tracts of land, can be supplemented by parol evidence as *to what tract was intended. But parol evidence to describe the land intended to be sold is one thing, and parol evidence to apply a written description to land is another and very different thing, and for that purpose is admissible: Ferguson v. Staver, 33 Pa. 411; Smith and Fleek’s Appeal, 69 Pa. 474.
There are two elements of description in the present case *280which define the subject of the grant with certainty. The mineral granted is located by the terms of the deed in the land of Peter P. Brice, and includes all the mineral in his land, whether one tract or many, that can be reached from the land conveyed to McCutcheon by the ordinary processes of mining. This is the evident meaning of the grant. It is to “ be reached under said Brice’s land from the land above described and hereby granted; ” and this excludes every other manner of reaching it. It follows that it must be in the land of Brice adjoining the land conveyed to McCutcheon, and that identifies it with certainty as being the mineral in the “ other land of P. P. Brice ” previously mentioned. This is the exact equivalent of saying that it is the mineral in the land of P. P. Brice adjoining laud conveyed by him to McCutcheon on the east, and is sufficiently certain; id eertum est quod certum reddi potest. The extent and boundaries of the land may be rendered certain by reference to the title deeds, or by any of the other usual methods. The land in which the mineral is located being defined, the grant of the mineral is co-extensive with it, provided the entrance be from the other tract.
The land which the defendant contracted to sell to the plaintiff is conceded to be so described that it may be located with certainty, and it is said in substance in the case-stated that it can be proven by parol evidence that it is part of the “ other land of P. P. Brice ” called for as an adjoiner of the land conveyed to McCutcheon; that it is about eight rods distant from the line of the latter tract, , and together with the residue of the said “ other land” is underlaid with coal and iron ore, and that a mine opened upon the McCutcheon tract can be readily extended under it, and all the minerals mined and removed, if such evidence be admissible. As already pointed out, such evidence is admissible to apply the description written in the contract to the land. It follows, therefore, that the defendant cannot convey to the plaintiff in fee simple, clear of all encumbrances, the land which he agreed to so convey by his contract of July 11, 1885.
The judgment of the court below is reversed, and judgment is now entered in favor of the plaintiff and against the defendant upon the case-stated.
Per Curiam,
January 6, 1893. — Reargument refused.